DETAILED ACTION
Any rejections and/or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 4/8/2021 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 22 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant states support for claims 22 and 24 may be found at paragraph [0029] of the instant Specification which states that it is preferred for the adhesive to be sprayed on a release film rather than directly on the base or surface layer since direct spraying may result in penetration of the adhesive into the pores. Thus, the paragraph indicate the opposite of adhesive penetrating is desired where the method of spraying adhesive onto a release film and then transferring the adhesive is the method used to form the adhesive. Paragraph [0034] states that it is possible to use the spray method but in this case one layer is sprayed and then the two layers are brought together. Both layers are not sprayed so it is not clear that penetration would occur on both layers and there is no disclosure that such a result would be expected to occur. Therefore, the instant 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 25 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 25, it is not clear how both the first surface layer and second surface layer are attached to the base layer simultaneously as claimed given only a single product may be claimed. Examiner will assume the second surface layer is not attached to anything but is capable of being attached to the base layer if the first surface layer is removed.
Claim 26 recites the limitation "the surface layer" in the first and second lines.  There is insufficient antecedent basis for this limitation in the claim since no surface layer has been claimed but rather a first surface layer and second surface layer have been claimed.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 26 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 25 from which claim 26 depends states that the first surface layer is coupled to the base layer. Therefore, the second surface layer cannot replace the first surface layer since this would negate the limitation of claim 25.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-8, 12, 17, 25, and 26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano et al. (JP 2003-277702 A) in view of Iida et al. (US Pub. 2008/0075935 A1) and Moriyama et al. (JP H08-258198 A). 
Regarding claims 1-3, 7 and 8, Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of 
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayers with the sheets having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheet to each other with a dot, streak or mesh like pattern of adhesive ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from  It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]).
Regarding claim 5, Wano discloses the porous sheet having a porosity of 5 to 40% and pore size of 10 to 150 microns (Wano, [0032]). Iida and Moriyama teach that pore diameter increases as particle diameter increases (Iida, [0053] and Moriyama, [0019]). Iida discloses the porous layer (base) being porous (Iida, [0029]) with a porosity of 10 to 70% (Iida, [0033]) Although Wano in view of Iida and Moriyama does not specifically disclose the average pore diameter of the porous sheet being smaller than the pore diameter of the base, it would have been obvious to one of ordinary skill in the art at the time of the invention that the pore size may be designed to be smaller in the surface porous sheet layer to assure a smooth surface while also assuring strength and air permeability in the base.
Regarding claim 6, Wano discloses the porous sheet having a thickness of 0.5 to 3 mm (Wano, [0032]) and Iida discloses the porous layer (base) having a thickness of 0.1 to 3 mm ([0032]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the two layers in Wano in view of Iida and Moriyama may have any thickness 
Regarding claims 12 and 17, Wano does not specifically disclose the porous sheet having a smaller diameter particle than the base layer.
Iida discloses a surface porous layer with a particle diameter of 30 microns and base porous layer of 110 microns ([0066] and [0068]). It would have been obvious to one of ordinary skill in the art at the time of the invention that the porous sheet and base in Wano in view of Iida and Moriyama could have the same particles sizes as the surface particle layer and porous layer as taught in Iida as known suitable particle sizes for surface and base layers. 
Further, although Wano in view of Iida and Moriyama does not specifically disclose that the particles of the porous sheet do not penetrate into the pore of the base, this property would be expected given the sheet are formed separately with an adhesive layer in between and there is some separation between the layers.
Regarding claims 25 and 26, 
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayers with the sheet having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheet to each other with a dot, streak or mesh like pattern of adhesive ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than  It would have further been obvious to one of ordinary skill in the art at the time of the invention for the porous sheet in Wano to include a porous ultrahigh molecular weight polyethylene base sheet as taught in Iida and Moriyama to have a suction sheet with higher strength while still being inexpensive to produce (Iida, [0014], [0018] and [0022]) and to have a sheet where adhesive from the connection with the base layer does not migrate to the surface of the porous sheet (Moriyama, [0005]-[0006]) where it is obvious to separate the two layers in Iida or Moriyama to make the surface particle layer replaceable by being attached with an adhesive (Wano, [0010]).
In the alternative, claim 25-26 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano in view of Iida, Moriyama and Wano (JP 2002-173250 A) (hereafter Wano ‘250).
Wano discloses a breathable double-sided adhesive tape and a suction-fixing sheet ([0001]) where the adhesive has a plurality of holes (air-permeable) so that adsorption performance is not deteriorated ([0006]-[0007] and [0009]). The suction sheet is a porous sheet composed of ultra-high molecular weight polyethylene ([0008]). The adhesive strength of the sheet to the base layer is lower at 3 to 5 N/25 mm ([0014]) where the adhesive strength is higher where it is attached to the porous sheet and no adhesive remains at the time of peeling on the base which has a lower adhesive strength ([0006], [0010], and [0014]). If no adhesive remains, this is considered to disclose 40 wt% or less adhesive remaining.
Wano does not specifically disclose a second identical porous sheet that can replace the porous sheet. However, Wano discloses the porous sheet is expected to be peeled off ([0006] and [0009]-[0010]) which indicates that it would have been known to one of ordinary skill in the art that these sheets are peeled off and replaced so that the device may still be used. It would have been obvious to one of ordinary skill in the art at the time of the invention that additional porous sheet with an adhesive layer may be available so that replacement sheets may be utilized to continue operation of the device. 
To the extent the replacement sheet would not be expected based on the teachings in Wano, Wano ‘250 discloses an adsorption plate formed of a porous sheet (surface layer) made of a sintered porous body of ultrahigh molecular weight polyethylene (hereafter “UHMWPE”) ([0001]) where a streaky or dotted (air-permeable) adhesive layer is on the porous sheet to attach the porous layer to a base where there is ease of peeling the porous layer from the base (base layer) to exchange the sheet (separable and replaceable) ([0030]). The sintered porous body is produced with UHMWPE powder with a particle diameter of 30 to 200 microns (particles bonded together) ([0019]).
It would have been obvious to one of ordinary skill in the art at the time of the invention based on the teachings in Wano ‘250 that exchanging porous sheets was well known in the art so having an identical replacement sheet available would have been an obvious convenience to make such an exchange possible.
Wano does not specifically disclose a base layer which is an air permeable porous body of ultrahigh molecular weight polyethylene fine particles and where the surface porous sheet has an Ra of 1 micron or less.
Iida discloses a sheet for suction and fixation comprising a porous sheet (base layer) and particle layer (surface layer) where the surface roughness of the particle layer, Ra, is not greater than 0.5 microns (abstract). The porous sheet is air permeable ([0032]), UHMWPE ([0031]) and is UHMWPE powder sintered (bonded) together ([0053]).
Moriyama discloses a laminated porous sheet for adsorption and fixation ([0001]) where the porous sheet is multilayers with the sheet having different air permeability and are made of ultrahigh molecular weight polyethylene ([0006]-[0008]). Lamination occurs by partially adhering the sheet to each other with a dot, streak or mesh like pattern of adhesive ([0010]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to give the porous sheet in Wano a surface roughness, Ra, of not greater than 0.5 microns as taught in Iida to prevent the surface profile of the porous sheet from being transferred to the sucked surface (Iida, [0024]). .
Claims 11, 16, 21 and 23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wano in view of Iida and Moriyama as applied to claim 1 or 7 above, and further in view of Schroeyers et al. (US Pub. 2011/0104487 A1).
Wano in view of Iida and Moriyama discloses the sheet or layer of claim 1 or 7 as discussed above. Wano further discloses the adhesive layer be perforated to have a plurality of through holes (gaps) (Wano, [0007] and [0012]).
Wano does not specifically disclose the amount of adhesive which should be on the porous sheet. 
Schroeyers discloses a pressure sensitive adhesive composition (title) which may be applied to a substrate to create an adhesive surface to which another layer may be applied ([0089]-[0094]). Schroeyers discloses the peel strength between the adhesive and an adjacent polyethylene layer being 5 N/25 mm or less ([0097]). Schroeyers discloses an adhesive coating weight of 10 to 100 g/m2 ([0093]). 
It would have been obvious to one of ordinary skill in the art the time of the invention that the coating amount could be similar to the amount taught in Schroeyers as a known appropriate amount for removable adherence ([0011]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY ROSENBERG JOHNSON whose telephone number is (571)270-5772.  The examiner can normally be reached on Monday to Friday, 8 am - 3:30 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, M. Veronica Ewald can be reached on 571-272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NANCY R JOHNSON/Primary Examiner, Art Unit 1783